DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 5, 6, 8 and 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR1020090101418A, Machine Translation) in view of Yoo (US 2018/0145056 A1) in view of Takamoto (US 2011/0156277 A1).
	Regarding claim 1, Park discloses a method of producing a thermoelectric conversion material formed of a semiconductor composition, the method comprising:
(A) a step of forming a sacrificial layer (11) on a substrate (10), 
(B) a step of forming a thermoelectric conversion material layer (12) of a thermoelectric semiconductor composition on the sacrificial layer formed in the step (A), 
(C) a step of annealing the thermoelectric conversion material layer formed in the step (B) (see claim 1), 
 (E) a step of individualizing the thermoelectric conversion material layer into individual chips (forming 13,  patterning, see claim 1) of a thermoelectric conversion material, and (F) a step of peeling the chips of a thermoelectric conversion material (see claim 1).
However, Park does not disclose that before step (E) there is a step of a step of transferring the thermoelectric conversion material layer to a pressure-sensitive adhesive layer.
Yoo disclose that a semiconductor chip can be transferred to a pressure sensitive adhesive layer and later transferred to the final substrate, however, does not disclose that the semiconductor can be patterned on the pressure sensitive adhesive layer (see Fig. 2 S22-S25, [0049]-[0057]).
Takamoto discloses that a semiconductor wafer cane be directly patterned on a pressure sensitive adhesive layer (32) provided with a backing layer (31) ([0150]-[0152]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of producing a chip of thermoelectric conversion material of Park by transferring to pressure sensitive adhesive layer with a backing and dicing the annealed layer to produce the chip as disclosed by Takamoto and further releasing the chips from the pressure sensitive adhesive layer as disclosed by Yoo onto the final substrate because Yoo and Takamoto both disclose that these are appropriate methods for patterning and transferring semiconductor chips which are formed in semiconductor devices and one of ordinary skill in the art would have a reasonable expectation of success in doing so.
	Regarding claim 2, modified Park discloses all of the claim limitations as set forth above.
	In addition, Takamoto discloses wherein the step of individualizing the thermoelectric conversion material layer into individual chips of a thermoelectric conversion material is carried out using a dicing blade ([0182]).
	Regarding claim 3, modified Park discloses all of the claim limitations as set forth above.
	In addition, Yoo discloses irradiating the pressure-sensitive adhesive layer with energy ray to lower an adhesive strength of the pressure-sensitive adhesive layer to the thermoelectric conversion material layer or to the chip of a thermoelectric conversion material ([0053]).
	Regarding claim 5, modified Park discloses all of the claim limitations as set forth above.
	However, Park does not disclose the thickness of the sacrificial layer is from 10 nm to 10 microns.
	The thickness of the sacrificial will have an effect on the structural integrity of the layer, properties of adhesion to the glass substrate, and also the cost of processing. 
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thickness of the sacrificial layer in the method of for producing a chip of modified Park to be within the range claimed because one would want to optimize the balance between the structural integrity of the layer, properties of adhesion to the glass substrate, and also the cost of processing.
	Regarding claim 6, modified Park discloses all of the claim limitations as set forth above.
	In addition, Park discloses that the substrate is a glass substrate (ss pg. 3, para 11 rigid substrate such as silicon or glass).
	Regarding claims 8 and 9, modified Park discloses all of the claim limitations as set forth above.
	In addition, Park discloses forming a solder receiving layer formed of a metal on a chip of the thermoelectric conversion material (see pg. 4, section discussing Fig. 7, solder ball).
Claims 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR1020090101418A, Machine Translation) in view of Yoo (US 2018/0145056 A1) in view of Takamoto (US 2011/0156277 A1) as applied to claims 1-3, 5, 6, 8 and 9 above and in further view of Liao (US 2016/0163950 A1).
Regarding claims 8-14, modified Park discloses all of the claim limitations as set forth above.
In addition, Park discloses forming a first electrode (15) on a first resin film (16) and forming a solder material layer (see pg. 4, section discussing Fig. 7, solder ball) on the first electrode.
However, Park does not disclose a solder receiving layer formed in addition formed on a surface of the thermoelectric chip.
Liao discloses a solder receiving layer (152, diffusion barrier layer) formed on a thermoelectric chip (See Fig. 2) and after attaching a substrate with a solder material layer (170) and an electrode (See Fig. 4) ([0022]).
Liao discloses that including a diffusion barrier layer blocks harmful interdiffusion of materials it also reduces stress due to CTE mismatch ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of making of modified Park by forming a solder-receiving layer on either face of the thermoelectric chip before attaching adjacent solder layers formed on electrodes.
However, modified Park does not disclose attaching a second electrode on a second substrate in the same manner as the first electrode formed on a first substrate.
It would have been obvious to one of ordinary skill in the art at the time of the invention to modify the method of forming a second electrode on the thermoelectric chip of Park by forming a second electrode on a second resin substrate in the same manner as the first electrode on the first resin substrate and subsequently attaching it in the same manner to the diffusion barrier layer because modified Park discloses it is obvious to attached an electrode in a such a manner and having a second substrate will allow for a higher degree of protection.
Note that the solder receiving layer would have to be formed after the pressure sensitive adhesion layer is removed and it is only removed after bonding to the chip to the first electrode.
Claims 11 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR1020090101418A, Machine Translation) in view of Yoo (US 2018/0145056 A1) in view of Takamoto (US 2011/0156277 A1) as applied to claims 1-3, 5, 6, 8, and 9 above and in view of Liao (US 2016/0163950 A1) and in further view of Pedaci (US 2017/0033272 A1).
Regarding claims 11 and 15, modified Park discloses all of the claim limitations as set forth above.
In addition, Park discloses forming a first electrode (15) on a first resin film (16) and forming a solder material layer (see pg. 4, section discussing Fig. 7, solder ball) on the first electrode.
However, Park does not disclose a solder receiving layer formed in addition formed on a surface of the thermoelectric chip.
Liao discloses a solder receiving layer (152, diffusion barrier layer) formed on a thermoelectric chip (See Fig. 2) and after attaching a substrate with a solder material layer (170) and an electrode (See Fig. 4) ([0022]).
Liao discloses that including a diffusion barrier layer blocks harmful interdiffusion of materials it also reduces stress due to CTE mismatch ([0022]).
It would have been obvious to one of ordinary skill in the art at the time of filing to modify the method of making of modified Park by forming a solder-receiving layer on either face of the thermoelectric chip before attaching adjacent solder layers formed on electrodes.
	However, modified Park does not disclose that a second substrate is attached by a resin material.
	Pedaci discloses that a substrate can be attached to a thermoelectric chip with an electrode formed thereon with an adhesive ([0030]).
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the thermoelectric conversion module of modified Park by attaching a second substrate to the second electrode by using a curable adhesive layer as disclosed by Padaci because it is an effective method of attaching substrate and furthermore a substrate will allow for a higher degree of device protection.
Claims 4 and 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Park (KR1020090101418A, Machine Translation) in view of Yoo (US 2018/0145056 A1) in view of Takamoto (US 2011/0156277 A1) as applied to claims 1-3, 5, 6, 8, and 9 above and in further view of Cho (US 2018/0233648 A1).
	Regarding claim 4, modified Park discloses all of the claim limitations as set forth above.
	Park does not disclose that the sacrificial layer comprises a resin or a release agent and instead the sacrificial layer is a metal layer.
	Cho discloses that the sacrificial layer ([0086]) formed on a substrate ([008]) on which a thermoelectric layer (330/340) is formed and annealed ([0103]) can be either a metal or a polymer layer ([0086])). 
	It would have been obvious to one of ordinary skill in the art at the time of the invention to replace the metal thin film sacrificial layer of modified Park with the polymeric thin film sacrificial layer as disclosed by Cho because Cho discloses that they are functional equivalents on removal substrates used during the anneal of thermoelectric chip material.
	Regarding claim 7, modified Park discloses all of the claim limitations as set forth above.
	However, Park does not disclose the annealing temperature.
	Cho discloses that the range for annealing thermoelectric materials ranges from 300 to 1000°C [0103].
	It would have been obvious to one of ordinary skill in the art at the time of filing to modify the annealing temperature of modified Park to with the range claimed because Cho discloses that this temperature range is most commonly used to anneal thermoelectric materials.
	It would have been obvious to one of ordinary skill in the art at the time of invention to have selected the overlapping portion of the ranges disclosed by the reference because selection of overlapping portion of ranges has been held to be a prima facie case of obviousness.  In re Malagari, 182 USPQ 549.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVINA PILLAY whose telephone number is (571)270-1180.  The examiner can normally be reached on Monday-Friday 9:30-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey T Barton can be reached on 517-272-1307.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


DEVINA PILLAY
Primary Examiner
Art Unit 1726



/DEVINA PILLAY/Primary Examiner, Art Unit 1726